            Case 5:20-cv-00207-PRW Document 1 Filed 03/09/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

1. UNITED STATES OF AMERICA,    )
      Plaintiff,                )
                                )
     v.                         )                                  Case No. CIV-20-207-PRW
                                )
1.   DIANN LYNN WILSON,         )
2.   JAMES PATRICK WILSON,      )
3.   FORTUNE NATURAL            )
     RESOURCES CORPORATION,     )
4.   STATE OF OKLAHOMA, ex rel. )
     OKLAHOMA TAX COMMISSION, )
5.   LINCOLN COUNTY TREASURER, )
6.   BOARD OF COUNTY            )
     COMMISSIONERS OF LINCOLN )
     COUNTY;                    )
        Defendant(s).           )

                                  COMPLAINT FOR FORECLOSURE

       1.        Jurisdiction depends upon 28 U.S.C. ' 1345.

       2.        Diann Lynn Wilson defaulted on promissory note and mortgage, attached as

Exhibits 1 and 2 hereto (recorded in Lincoln County on January 16, 2015 in Book 2143 at

Page 644 - 650). Plaintiff is entitled to judgment for the amount due on the note:

       Principal .................................................................................................. $260,000.00
       Advances paid by plaintiff.......................................................................... $7,092.57
       Accrued interest as of November 19, 2019 .............................................. $17,887.29
       Amount due as of ................................................................................... $284,979.86




                                                             1
             Case 5:20-cv-00207-PRW Document 1 Filed 03/09/20 Page 2 of 3



plus accruing interest on the principal at the rate of $26.53 per diem from November 19,

2019 to the date of judgment. Verification of indebtedness is attached as Exhibit 3.

       3.       Plaintiff is entitled to foreclosure of its first mortgage lien and sale of the

mortgaged premises in partial satisfaction of the note and debt owing.

       4.       Legal description of the mortgaged premises:

       The North Half of the Northeast Quarter (N1/2 NE1/4) of Section Thirty-two (32),
       Township Thirteen (13) North, Range Six (6) East of the Indian Meridian, Lincoln
       County, Oklahoma.

       5.       Defendant James Patrick Wilson, may as a result of a possible Homestead

Interest, claim some right, title or interest in the mortgaged premises, but such interests are

inferior and subordinate to the prior mortgage lien of plaintiff.

       6.       Defendant Fortune Natural Resources Corporation, may as a result of an

Affidavit Regarding Merger recorded in Lincoln County, claim some right, title or interest

in the mortgaged premises, but such interests are inferior and subordinate to the prior

mortgage lien of plaintiff.

       7.       Defendant State of Oklahoma, ex rel. Oklahoma Tax Commission, may as a

result of a tax warrant, claim some right, title or interest in the mortgaged premises, but

such interests are inferior and subordinate to the prior mortgage lien of plaintiff.

       8.       Defendant Lincoln County Treasurer and Board of County Commissioners

of Lincoln County, as a result of personal property taxes, may claim some right, title or

interest in the mortgaged premises, but such interests are inferior to the mortgage lien of

plaintiff.
                                               2
         Case 5:20-cv-00207-PRW Document 1 Filed 03/09/20 Page 3 of 3



       WHEREFORE, plaintiff prays for judgment against Defendant Diann Lynn Wilson

in the sum of $284,979.86 as of November 19, 2019, together with accruing interest at the

rate of $26.53 per diem from November 19, 2019, to the date of judgment; and for

foreclosure of its mortgage lien, determination of its first lien priority against all defendants

and sale of the mortgaged premises pursuant to judgment. Plaintiff elects to sell this

property with appraisal.


                                            TIMOTHY J. DOWNING
                                            UNITED STATES ATTORNEY

                                            s/ Sarah Greenwalt McMurray
                                            SARAH GREENWALT MCMURRAY, #31566
                                            Assistant U.S. Attorney
                                            210 Park Avenue, Suite 400
                                            Oklahoma City, OK 73102
                                            (405) 553-8700 Fax: (405) 553-8885
                                            Sarah.McMurray@usdoj.gov




                                               3
                              Case 5:20-cv-00207-PRW Document 1-1 Filed 03/09/20 Page 1 of 3

                                                                                                                             Form APqroved - OMB No 0560 0237
ihis form is available electronically                                                       (See Page 3 fot Privacy Act and Paperwotk Reductian Act Stalements.)
                                                                    U.S. DEPARTMENT OF AGBICULTUBE                                                      Position 2
 FSA-2026                                                                   Farm Service Agency
 (12-05,12)

                                                                            PROMISSORY NOTE
 1.   Name                                                                        2. Slate                                                     3-   Counly
DTANN LYNN IdI LSON                                                                     OKI,AHOMA                                              LlNCOLN

4.    Case Number                            5.   Fund Code                             6.    Loan Number                                      7.   Date
 42-A41                                      41                                         01                                                                 JANUARY          15.2015

B, ryPE OF ASSISTANCE                                                                   9. ACTION REOUIRING PROMISSOBY NOTE
FO-BF - REG-       S   DA_GEN
                                                                                        I      tnitirt toun                      Consetuation easement                     Delefied paymenls

                                                                                               Consolidation                     Rescheduling                              Debt write dowr]


                                                                                               Subsequent loan                   Reamortization


 10. FOR VALUE RECEIVED,                      rhe undersigned borrower and any cosigncrs                       jointly and severally promise to pay to lhe order of                            the

United States of America, acting through the Farm Service Agency, Unitcd Stales Department of Agriculturc ("Govcrnment"), or its
assigns, at its office in (a) PAYNE couNTY, STILLWATER, OX                     or at such other place as the Government may later
designate in writing, thc principa lsumot(b) TWo HUNDRED SrxTY THoUSAND AND No/100THs**
                                             dollars (c) ($ 26o, ooo. oo                                                                                            , plus intcrcst on
the unpaid p rincipal balance at the         RATE of (d) rHRnF: AND FrvE-ETGHTHS
 percent     (e) 3.6250                 %)perannum. Ifthis note is fora Limited Resource loan (indicated in ltem8) the Government may
CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30)                                                               days prior written

notice by mail to the borrower's last known addrcss. The new interest ralc shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and intercst shall            be paid in     (a)     4 o

installments as indicated below, except as modified by a different rate ofinterest on or before the following dates:
      (b) Installment amount                                (c) Due Date                              (b) Installment amount                                     (c) Due Date

$ 12,413.00                                                oL/15/2075                            $ N/A
$ N/A                                                                                            $ N/A
$ N/a                                                                                            $ N/A
$ N/A                                                                                            $ N/A

and    (d)   $   12,413.00                    thereafter on the          (e)   15TH oF       JANUARY ofeach(fl vnari                                                        until thc
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced herqby, if not sooner
paid, shall be due and payable             (g.) 4 o                                           years from the date of this note, and except that prepaymenls may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.
12. tf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.



fARAEt C@te. at en2) 72a-2     O(vo@ildfDD) fofle a @plakt          ol   dbc.ihiAtn, *ne b   USDA, Assistant   S*etaty   lot Civil Aghb, Olf@ ol the assistant S$retary   td C   tl Ftbhts   i4e
(Spilish Federal tetay). USAA b an equal appotlunity ptovidat and Mploya|



lnitial      ttro              oate      /-(5-/5
                                                                                                                                                                          Exhibit 1-
                                                                                                                                                                          Promissory Note
                       Case 5:20-cv-00207-PRW Document 1-1 Filed 03/09/20 Page 2 of 3

                                                                                                                                 Paqe 2 of 3
FL*2O26      Oz-os-tz)
13. Any amount advanced or expended by the Government for the collection of this note or to prescrve or protect any sccurily for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with thc loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidcnced by this note and be immediately due and payable by the Borrower to the Government withoul demand.

14. Every paymenr made on any indebtedness evidenced by this note shall bc applied according to priorities sct in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of schedulcd installments, or any portion of these installments, may be made at any time at the option ol lhe
Bo.rower. Refunds and extra payments shall, after payment of interest, be applied to the last installmcnts to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property construcled, improved, purchased, or refinanced in wholeor inpartwith the loan evidenced by this note shall notbe
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Governmcnt. Unless
the Government coflsents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debr Write Down," "Consolidation," "Rescheduling," or "Reamortizalion" is indicated in ltem 9, this note is givcn to
consolidatc, reschedule or reamrlrtize, but not in satisfaction of, the unpaid principal and intcrest on the following describcd noles or
assumption agreements under new terms:

                                                                                                                                    (0
                                                                    (d)
       G)                   (b)                 (c)                                                G)                         I-AST INSTAI-I-,
  FUND CODE/                                                       DATE                                                            DUE
                       I.'ACE AMOUNT      INTEREST    RAl'E                              ORIGINAL BORROWER
   I-OAN NO.                                                   (MM-DD-vvvt')                                                  (MM.DD-WW)


                   $                                     El
                                                         o/c
                   s                                                                                                      I




                   $                                     so


                   $                                     EA



                   $                                     9o

                                                         o/.
                   S


                   $




18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. Thcse security instruments shall continue to rcmain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other rclated obligations.

19. lfat any time il shall appear to the Government that the Borrower may be able to obtain financing from a rcsponsible cooperative
or private credit source at reasonable rates and terms for Ioans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to thc
Borrower as a nonprogram Ioan or a Conservation l-oan.




lnitial   roxa              Date   l-(5-/5
                          Case 5:20-cv-00207-PRW Document 1-1 Filed 03/09/20 Page 3 of 3

 F5.A-202b (12-05-i    2)                                                                                                                         Page 3 ot 3


20. The Borrower recognizes that the loan described in this note will be in default should any loan procceds be used lor a purpose that
will contribute to excessivc erosion of highly erodible land or to the conversion of wetlands to produce an agricullural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt cvidenced by this note or perform any covenant ofagreement under this note shall constitute
DEFAULT under this and any other inslrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part ofany such indebtedness immediately due and payable.

22. This note is given as evidence ofa loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Developmcnt Act and for the typeofloan as indicatcd in Item 8. Thisnoteshall be subject to the present regulations ofthe
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice       are waived

si      ture(s) As Describcd In State Su pplement:


DIANN LYNN WILS                            (   Borrower      )




101 N    SHAWNEE ST
OKEMAH, OK 74859




NOTE:       The      wlng sla t     t      de     accord, ance wit            cv Act o I     (s U, s. C 552a a amended)            ea      ty   reque sttng
                            ent                     /s    Consolida ted                    Developmen t Acl, as amended l7 U s C 92            seq
                          be used io              eligibihty     feasibility           a         guaran lees,       seNrcing I     r)s    laao 9ua a n
            The            collected               mav be              to at              Sta le a           9OVernm ent agenctes Tribal agencies, and
            non9 overnmental entities that ha   been a             a ccess to        formation bv sla tul     rcgulation and/or a s descnbed I            ab
                     Use.s                 System     Recards                                 pplcanUBorrowea
                                                                             U SDA/FSA,                                   I    t requested             n
                    ry                  to        I requested                    may res ult    denial         ns and loan gua GN !ees a           ng
                      guar          The                       and                      v            sla tures ma v be applicab      the

                     It                                 ct       1   995, a   agency   v   I                      a person        t                    10.
                      o                         displays a            OMB          n
                                                                                 The       ot',4                              t                     on /s
           0560-02           e    e tequied ta conplet                        ts estimated to avercge 20                     respanse          s
                  vtewtng              search tn9         I
                                                       ia sautces, ga Ihering a                    I
                                                                                                 the data               and completing and reviewing the
                                       RETURN THIS COMPLETED FORM TO YOUR COUNW FSA OFFICE.
                    Case 5:20-cv-00207-PRW
                                   '111_   Document 1-2 Filed 03/09/20 Pageun"or&i,?v,
                                                                           1 of 7                                                    ox
                                                                  'r,n2143 rrr:[i4:
                                                  this
                            witilin
                                                                                                                   JAN I o ,r,rlil{P''n'
                                        t
                                                                                         FormApproved
                                                                                                         "Mr-,rkfufril
                                                                                                            Statements) J
                                                         (See Page 6 for Privacy Act and Paperwork Reduction Act
                                                                                                                          qrdr
                                             U. S. DEPARTMENT OF AGRICULTURE
                                                                                                                           0
                                                                                                                      Position 5
     FSA-2029 OK
     (08-13- r 4)                       *              Farm Scrvice Agency
                            SEAI
                                                MORTGAGIi FOR OKLAHOMA
A          THIS MORTGAGE ("instrument") is made             on  JANUARY 15                                 ,20     75          The
     mortgago ris      DIANN LYNN WILSON and                JAMES PATRICK WILSoN,             wife and husband
t4                                           ("Borrower") whose mailing address     is       101 N SHAWNEE ST;
CI   OKEMAH, OK 74859                                                            This instrument is givcn to the
     United States oI America through the Farm Service Agency, United States DePartment oI Agriculturc
d    (''Government'') located     at 2500 S MAIN,            SUITE    A,   STILLWATER, OK 74074
fr
     This instrument secures the following promissory notes, assumption agreements, and/or shared apPreciation
     agreements (collectively calted "note'), which have been executed or assumed by the Borrower unless othcrwisc
     noted, are payable to the Govemment, and authorize acceleration of the entire debt upon any dcfault:
                                                                              Annual Rate                  Due Date     ol
        Dale of Instrumcnt                   Principal Amount                  ol lntcrcsl               Final Installment
       JANUARY 15 ,2015                      s260,000.00                         3.5250S              JANUARY      15,       2055




                                                                                                                   :r SEAI
                                                                                                                   :*i                   J*i
                                                                                                                    't\
                                                                                                                     ?/i,,               ..s
                                                                                                                                        ..v_
                                                                                                                       .ra'. . 189\....'oi.
     (The interest ratc for any limited resource farm ownership or limited resourcc opcrating loans sccureJ      try {tlp4
     instrumcnt may be increased as provided in Government regulations and the note.)                                          t'np;qs,''
     81,   execution of this instrument, Borrower acknowledges receipt of all of the proceeds oi thc loan or loans
     evidenced by the above note.

     This instrumcnt secures to the Government: (1) payment of the note and all cxtcnsions, rencwals, and modificutions
     thercof; (2) recapture of any amount due under any Shared Apprcciation Agrccmcnt entercd into pursuant k)
     7 U.S.C. g 2001; (3) payment of all advances and expenditures, with intercst, made by the Govcrnment; and (,1) thc
     obligations and covenants of Borrower set forth in this instrument, the note, and any othcr loan agrqemenls.

     In consideration of any loan made by the Government under th() Consolidatcd Farm and Rural Devekrpment Act.
     7 U.S.C. $ 1921 cl s!q. as evidcnced by thc note, Borrowcr irrcvocably mortgages' grants and convcys to
     Govcrnment the following described property situated in the slatc of oklahoma, county or Counlies
     LINCOLN
                                              See attached Exhibit   A for legal description

     together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minarals), interests,
     easements, fixtures, hereditaments, appurtenances, and improvements now or later attached thereto, thc rents. issues
     and profitS thereof, revenues and incomc therefrom, all water, water rights, and water stock pertaining thcrcto, and
     all piymcnts at any time owing to Borrower by virtue of any sale, leasc, transfer, or condemnation of any part
     thereof or interest therein (collectivcly called "the property'). This instrument constitutes a security agreement and
     financing statement under the Uniform Commercial Code and creates a security intercst in all ilems which may bc
     decmed to be personal property, including but not limited to proceeds and accqssions that are now or hcrealier
     included in. alllxed, or attached to "thc property."

     rnitiar   o/&)     oatc I   1    6-/5                                               FSA-2029 OK(08-13-14) Page I of6

           )f"/               t-ts'ts                                                             ABSTRACT & GUARAI.JTY C()-
                                                                                               CLOSING/TITLE INSUHANCI OFi:i JI.
                                                            CONTIN           U   ED                  812 MANVEL AVENUE
                                                                                                     CHANDLER, OK 74834
                                                                                                     .btL{_5Cd7 Exhibit 2-Mortgage
              Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 2 of 7

                                                              ffiq2743 arib45
tsorrower COVENANTS that Borrower is lawlully seised of the estate hereby conveyed and has the right to
mortgage, grant and convey the property and that the property is unencumbered, except for cncumbrances of record
Borrowcr warrants and will defend the titlc to the proPerty against all claims and demands, subject b any
encumbranccs of record.

'l'his instrument combines uniform covenants for national use and non-uniform covenants wilh limited variations hy
jurisdiction to constitute a uniform mortgage covcring real property

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES                        as   follows:

    l.   Payment. Borrower shatl pay promptly when due any indebtedncss to the Governmcnt secured by this
inslrument.
       2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be requircd
by Govcrnment regulations.
       3. Application ofpaym€nts. Unless applicable lawor Government's regulations providc otherwise all
payments received by thc Govemment shall be applied in the following order ofpriority: (a) to advances made
undcr this instrumenl: (b) to accrucd interest due under the note; (c) to principal due under the note; (d) to lale
chargcs and othcr fees and charges.
       4. Taxes, liens, etc. Borrower shall pay whcn due all taxes, liens, judgmcnts, encumbrances, and assessmenls
lawt'ully attaching to or assessed againsl thc property and promptly deliver to the Government without dcnand
receipts evidencing such payments.
       5. Assignment. Borrower grants and assigns as additional security all thc right, title and inlcrest in: (a) the
procceds of any award or claim for damages, direct or consequential, in connection with any condemnation or taking
by emincnt domain or otherwise of any part of the property, or for conveyance in lieu of condemnation; (b) all
bonuses, rcntals, royalties, damages, delay rentals and income that may bs due or bccome due and payable to the
Borrqwer or Borlower'.s assigns under any cxisting or future oil, gas, mining or mineral lease covering any portion
of thc property; and (c) all rents, issues, profits. income and receipts from thc property and from all existing or
li-iturc leascs. subleascs, licenscs, guaranties and any other agreeneots for the use and occupancy of any portion of
thc property, including any extensions, rcncwals, modifications or substitutions of such agrcements. Borrorvcr
warrants the validity and enforceability of this assignment.
       Borrower authorizes and directs paymcnt of such money to the Governmcnt until the debt sccured by this
instrument is paid in full. Such money may, at the option of the Government, be applied on the debt whether due or
n01. 'l'hc Govcrnment shall not be obligated to collect such money, but shall be responsible only lor amounts
rcceivcd by thc Government. In the evenl any itcm so assigned is determined to be personal property, this
instrumcnt will also be regarded as a security agreement.
       llorrower will promptly provide the Covernment with copies ofall cxisting and future leases. Borrower
warrants that as of the date of executing this instrument no default exists under existing leases. Borrower agrees to
maintain, and to requiro the tenants to comply with, the leases and any applicable law. Borrower will obtain the
Govcrnmcnt's written authorization befors llorrower consents to sublet, modify, canccl, or otherwise alter the leases,
or to assign, compromise, or encumber the lcascs or any future rents. Borrower will hold the Govcrnment harmless
and indemnify the Government for any and all liability, loss or damage that thc Governmcnt may incur as a
consequcncc of this assignment.
       6. Insurance. Borrower shall keep thc property insured as required by and under insurance policies approvcd
by thc Covernment and, at its request, deliver such policies to the Government. If property is located in a designated
flood hazard area, Borrower also shall keep property insured as required by 42 U.S.C. $ 4001 q1 sqg. and
Government regulations. AII insurance policies and renewals shall include a standard mortgagee clause.
       7. Advances by Goyernment. The Govcrnment may at any time pay any other amounts rcquired by this
instrumcnt to he paid by Borrower and not paid by Borrower when due, as well as any cost for the preservation,
protcction, or enforcement of this lien, as advances for the account of Borrower. Advances shall include, but not be
limited to, advances for payments of real property taxes, special assessments, prior liens, hazard insurance
premiums, and costs of repair, maintenance, and improvements. All such advances shall bear inlcrcst at the same
iatc as thc note which has the highest intcrest ratc. All such advances, with interest, shall be immediately due and


Inirial&tr)     oarc   145-/s                                                   FSA-2029 OK (08-13-14) Page 2 of 6

    )fu)             t-t5-t5
                                                            CONTINUED
               Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 3 of 7
                                                                    6ooxzl43,461646

palable by Borrowor to the Government without demand. No such advance by the Governmcnt shall relieve
l]Qrrower from breach of Borrower's covenant to pay. Any payment made by Borrower may bc apPlicd on the note
or any secured debt to the Government, in any order the Government determiIles.
     8. Protection of lien. Borrower shall pay or reimburse the Government for expenses rcasonably necessary or
incidcnlal to the protection of the lien and its priority and the enforcement or compliance with this instrument and
thenote. Such oxpenses include, but are not limited to: costs of evidence of title to, and survey of, the property,
costs of recording this and other instruments; attorneys'fees, trustees' fees; court costs, and cxpenscs of advertising,
selling, and conveying the property.
     9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized
by thc Governmcnt.
      10. Repair and operation of property. Borrower shall: (a) maintain improvements in good rcpair; (b) makc
repairs required by the Governmcnt; (c) comply with all farm cbnscrvation practices and farm management plans
rcquired by the Governmcnt: and (d) operate the property in a good and husbandlike manner. IJorrower shall not
(c) abandon the property; (f) cause or permit waste, lessening or impairment of the Propertyl or (g) cut, remove, or
lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Govornmcnt, except as
nccessary for ordinary domcstic purposes.
      11. kgal complianc€, IJorrower shall comply with all laws, ordinances, and regulations aflecting the
property.
      12. Transfer or encumbrance of prop€rty. Except as provided by Government regulations, thc Borrower
shall not lease, assign, sell, transfcr, or encumber, voluntarily or otherwise, any of the propcrty without the writttn
consent oI thc Covernmcnt. Thr Covernmenl may grant conscnts. partial releases. subor,.linations. and satislaetions
in accordance with Govemmcnt regulations.
     13. Inspection. At all reasonablc times the Government may inspect the property to ascertain whether the
covcnants and agrcements contained in this instrument are being pcrformed.
      14. Hazardous substances. Borrower shall not causc or permit the presence, usc, disposal, storagc, or release
of any hazardous substances on or in thc property. The preceding scntcnce shall not apply to the presencc, usc, or
storage on the property of small quantities of hazardous substances that are generally recognized to be appropriale lo
normal use and maintenance of thc proporty. Borrower covcnanls that Borrower has made full disclosureofany
such known, exisling hazardous conditions affecting the property. Borrower shall not do, nor allow anyone else to
do, anything affecting thc propcrty that is in violation of any federal, state, or local environmental law or rcgulation.
Borrowcr shall promptly give thc Government written notice of any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the property and any hazardous
substance or cnvironmental law or regulation ofwhich Borrower has actual knowledgc- If Borrower learns, or is
notificd by any governmcntal or rcgulatory authority, that any rcmoval or other remediation of any hazardous
substance affecting the propcrty is nccessary, Borrower shall promptly take all necessary remcdial actions in
accordance with applicable environmental law and regulations, As used in this paragraph, "hazardous substances"
are those substances del'incd as toxic or hazardous substances by environmental law and thc lbllowing subslances:
gasoline, kerosene, othcr llammahle or toxic petroleum products, toxic pcsticides and herbicides, volatilc solvenls.
materials containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmenlal
law" mcans Federal laws and regulations and laws and rcgulations of the jurisdiction wherc the property is bcated
that relalc to health, safety or environmcntal Protection.
      15. A justment; release; waiverl forbearance. In accordance with Government regulations' the
Government may (a) adjust thc interest rate, payment, terms or balance due on the loan, (b) increase the mortgagc
by an amount equal to deferred interest on the outstanding principal balance, (c) extend or defer the maturity ol and
rencw and reschedule ths payments on the note, (d) relcase any party who is liable under thc notc from liability to
thc Government, (e) releasc portions of thc property and subordinate its lien, and (1) waivc any other of ils rights
undcr this inslrument. Any and all of this can and will be done without affecting the lien or the priority of this
instrument or Borrower's liability to thc Government for payment of the note securcd by this instrument unless thc
Governmcnt providcs otherwise in writing. HOWEVER, any forbearance by the Govcrnment - whether once or
gften - in exercising any righl or remedy under this instrument, or otherwise afforded by applicablt: law, shall not he
a waiver of or preclude the sxercise of any such right or remedy.
      16. Graduation. Iithe Government determines that Borrower may be able to obtain a loan from a responsiblc
cooperalivc or private credit source at reasonable rates and terms for loans for similar purposes and

In   iti
           "rQ&rJ
                    oate   115-/g                                              FSA-2029 OK (08-13-14) Page 3       ol6
           J /".)          t-t5-t5
                                                              CONTINLIFN
            Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 4 of 7
                                                           *0,2743l*rti

periods of time, llorrower wil1, upon the Government's requcst, apply for and acoept such a loan in sulficient
amount to pay the notc secured by this instrument and to pay tbr stock nccessary to be purchased in a cooperrtir c
lending agcncy in connection with such loan.
     17. Forfeiture. Borrower shall be in default ifany forfeiture action or proceeding, whether civil or criminal. is
begun that in thc Government's good faith judgment could result in tbrfciture of the property or otherwisc materiall)'
impair the lien crcated by this iflstrument or the Govemment's security interest. Borrowcr may cure such default b1'
causing the action or proceeding to be dismissed with a ruling that prccludes forfciturc of thc Borrower's intercst in
the property or other material impairment of the lien created by this secu ty instrument or the Government's sc(urily
interest.
     18. False statement. Borrower also shalt be in default ifBorrower, during the kran application proccss, gave
materially false or inaccurate information or statements to the Govcrnment (or failed to provide the Governnent
wilh any matcrial information) in conncction with the loan evidenced by the note.
     19. Cross collateraliz-ation. Default undcr this instrument shall constitutc dcfault undcr any other sccuritl
instrument held by thc Govemment and exccuted or assumed by Borrower. Default under any other such securitl
instrument shall constitute default under this instrument.
     20. Highly erodible landi wetlands. Any loan secured by this instrument will be in dcfault if Borrowcr uscs
any loan procccds ti)r a purpose that will contribute to excessive erosion of highly erodible land or to the convtrsion
oI wetlands to produce an agricultural commodity as provided in 7 C.F.R. part 1940, subpart G, or any succcssor
Government regulation.
     21. Non-discrimination. Ifany partofthe loan for which this instrument isgiven shall bc used to financc lhc
purchase, construclion or repair of propsrty to bc used as an owner-occupied dwelling (hcrein called "the dwclling")
and if Borrowcr intcnds to sell or rcnt the dwclling and has obtained thc Govemment's consent to do so (a) ncithcr
Borrower nor anyonc authorized to act for Borrower will, after receipt of a bona fide offcr, refuse to negotiatc li)r
the sale or rental oI thc dwelling or will othcrwise make unavailable or deny the dwclling to anyone bccause ol race,
color, religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and
hcreby disclaims, and witl not comply with or attempt to enforcc any restrictivc covenants on the dwelling rclating
to race, color, religion, sex, national origin, disability, familial status or age.
     22. Notices. Notices giYen under this instrument shall bc scnt by certified mail unlcss other.lise requircd hv
law. Such notices shall be addressed, unless and until some other address is designated in a notice, in the casc ol the
Governmenl to thq State Executive Dircctor of the Farm Service Agency at the mailing address shorvn abovc, and in
the case of Borrowsr at the address shown in thc Government's Finance Office records (which normally will be thc
same as the mailing address shown above).
    23. Governing law; severability. This instrument shall bc governed by Fedcral law. lf any provision o[ this
instrument or thc notc or its application b any person or circumstances is held invalid, such invalidity shall not
affect othcr provisions or applications of this instrument or the note which can be given efl'ect without the invalid
provision or application, The provisions ofthis instrument are scvcrablc. This instrumsnt shall bc subject b thc
present regulations of the Govemment, and to its future regulations not inconsistent wilh the express provisions
hereof. All powcrs and agencics granted in this instrument are coupled with an intcrest and arc irrevocable by dcath
or otherwise; and the rights and remedies provided in this instrument are cumulative to remedies provided by law.
      24. Successors and assigns;joint and seyeral coyenants. The covenants and agreements of this instrument
shall bind and bcnefit the successors and assigns of Government and Borrower. Borrowcr's covenanls and
agreements shall be joint and several. Any Borrower who co-signs this instrument but does not executc thc Notc:
(a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the properly under
this instrumenr; (b) is not pcrsonally obligated to pay the sums secured by this instrumcnt; and (c) agrces that lhc
Govemment and any other Borrower may agree to extend, modify, forbear or make any accommodations wilh
regard to thc tcrms of this instrument or the note without that Borrower's consent.
      25. No merger. Ifthis instrument ison a leasehold, Borrower shall comply with all the provisions ofthe lcase.
If Borrower acquires fcc title to the property, the Ieasehold and the fee title shall not merBe unless the Govcrnmcnt
agrces to the mirger in writing. lf the property is conveyed to the Government, title shall not merge (unless the
dovernment elects <)therwise) and the lien provided under this instrument shall not be affected by such conveyance
      26. Time is ofthe essence. Time is ofthe essence in the Bonower's performance ofall duties and obligation'i
under this instrunlent.




rnrtil&Crj              l4S'/5
    j7r7         Dtrc

                     n s -t,
                                                                               FSA-2029 OK (08-13-14) Pagc 4 of 6



                                                               CONTINUED
              Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 5 of 7

                                                                             Boo(2143 ,mi648

NON-UNIFORM COVENANTS. Borrower furthe. COVENANTS AND AGREES                            as   follows

     27. Default; Government's Remedies upon Default. Default occurs undcr this instrumcnt iI Borrower
breaches any covenant, obligation or agreement contained in this instrument or in the note securcd by this
instrument. Upon default, the Government shall givc notice of the default to Borrower prior to acceleration if
required by applicablc law. If the dcfault is not cured, the Government, at its option, may: (a) accelerate the
maturity of the note and declare immediately due and payable the entire amount unpaid under the note and any other
indebtcdncss which is secured by this instrument; (b) for the account of Borrower, incur and pay reasonable
expenses for the repair and maintenance of and take possession of, operate or rent the property; (c) upon application
by it and production of this instrument, without other evidence and without notice of hcaring of said application.
have a receiver appointed for thc property, with the usual powcrs of receivers in likc cases; (d) foreclose this
instrument and scll the propcrly in accordancc with the remedies provided in this instrument and under applicable
l'cderal or state law; and (e) enforce any and all other rights and rcmedies providcd hcrcin or hy present or future
law. Proceeding undcr this instrument, filing suit for foreclosure, or pursuing any othcr rsmedy will not conslilute
an electionof remedies.
     28. Application of foreclosure proceeds. The proceeds oi foreclosure         sale shall bc applied in the following
ordcr to the payment of: (a) costs and expenses incident to entbrcing      or complying  with this instrument, (b) any
prior liens required by law or a competent court    to be so paid, (c) thc debt evidenced  by the nole and all othcr dcht
to the Government secured by this instrument, (d) inferior licns of record requircd by law or a competent court lo be
so paid, (e) at the Government's option, any other debt of Borrower to the Government and (0 an) balance to
Borrower. lfthe Governmcnt is the successful bidder at foreclosure orother saleofall or any parl of the properl) ,
the Govcrnment may pay its share o[ the purchase price by crcditing such amount on any debts of Borrower orving
to the Government, in thc order prcscribed above.
      29. Waiver. Borrowcr agrees that the Governmcnt will not be bound by any present or fulure State laws, (a)
providing for valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintcnance ofan)'
action for a dcficicncy judgmcnt or limiting the amount thercof or the time within which such action must bc
brought. (c) prescribing any othcr statute of limitations, (d) allowing any right of redemption or possession
tbllowing auy fcreclosurc saie, or (e) limiting thr conditions which the Government may by regulation imposc.
includillg the interest it may chargc, as a condition of approving a transfer of the propcrty to a new Borrower.
Borrorver expressly waives the benefit of any such Statc laws.
      30. Collection ofAssigned Monies. Borrower agrees that thc Govemment has thc immediate right to collect
and receive any and all monies covered under the assignment provided in paragraph 5 of this instrument. Inthe
cvent thal Borrower receives such monies directly, Borrower will immediately deliver such monics to Governmenl
with any necessary endorscmants.
      31. Entitlement to Abstracts. In the event that this mortgage is foreclosed or if the property is conveyed by
Borrower to Government, Govcrnment shall be entitled to all abstracts and other evidenccs of title pertaining to the
propcrty. Upon demand by Govcmment, Borrower agrees to immediately deliver such abstracts and other evidences
of title to Government. Thc dctinilion of 'property" herein is amended lo include such abstracts and other evidenccs
of title.
     32. Replacement and Corrected Documents. lfany documcnt material to this loan transaction is lost.
misplaced, misstated or inaccurately reflects the true and correct terms and conditions of this loan transaction, upon
rcquest by the Government, Borrower will compty with the Govemment's request to exccute, acknowledge, initial
and deliver to the Government any and all documentation the Government deems necessary to replacc or correct the
lost, misplaced, misstated or inaccurate document(s).
     33. Additional Documents. Borrower shall, upon request by the Govcrnment, execute, acknowledge and
deliver to the Government any and all additional documents, instruments and further assurances as may be necessary
or proper in the Governmcnt's opinion, to effect the intent of this loan transaction or b Provide the Government with
the security required or contemplated for this loan transaction.
34. Subrogation. If any oI thc proceeds of the note or advances made under the note or this instrument are used to
take up outstanding liens against all or any part of the property, the Government shall be subrogated to any and all
rights. superior titles, liens and equities owned or claimed by any owner or holder of any outstanding liens and
dibts, rcgardless of whethcr said liens or debts are acquired by the Government by assignment or are released b) thc
holdcr thcreof upon payment.


 rn,tiarC{A oot 145'15                                                          FSA-2029 OK (0)i- I 3-l4 t Pagc 5 .rl   rr


      JW              /'t,'/5
                                                               CONTINUED
               Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 6 of 7

                                                                                ir{2143                r1{,i649
     35. Riders to this Instrument. Ifonc ormore riders are executed by Borrower and rccorded logcther *'ith this
instrument, thc covcnants and agreements of each rider shall be incorporated intt: and shall amend and supplement
rhe covenants and agreements of this instrumcnt as ii the ride6 were a part of this instrument. ICheck applicable
boxes
         Extension of Licn               Refinancing Rider
                                   Rider n                         other (specir.)  fl
By signing below, Ilorrowcr accepts and agrees to the terms an d covenanls contain ed--In                            tfi-sinstrumcnt and in ary
riiler Executcd bv L]orrower and recorded with this instrument.

                                                                   (SEAL)                                                                        (sEAL)
                                                                                  DIANN LYNN WI               SON



                                                                   (SEAL)         JAMES PATRICK WILSON                                           (SEAL)

                                                               ACKNOWLEDGMENTS
STATE OF OKLAHOMA
couNrY        oF Li                                                           ss:    (tndividual)
                             n Co(                                        )
                            13           ^                                                          5
On this                                            da   ,of          ava                                    , before me personally                red
     n                              Sr).\          d       o                                            S)/1
to hc knowrl    mc to bc thc same whosc namc is subscribcd to the instrunrcnt, and        edged that (hc or she)
signed and delivcred thc instruments as (h                volunta act, [i)r thc uscs and pu     s    t li)rth

My co
                               b
                                                                                                                   ARY PUBLIC
NOTE:        The following is made in accorda                      vacy Act of 1974 (5 USC 552a - as amendcd). The
             authorit)' lbr requesting the informat loi   0n tified on this forrn is the Consolidated Farm and Rural
             Devclopmcnt Act, as amended (7 U.S.C. 1921 et. scq.). The information will be used to dctcrminc
             eligibility and lcasibility for loans and loan guarantees, and servicing of loans and loan guarantccs. 'I'he
             information collcctcd on this form may be disclosed to othcr Fedcral, State, and local govcrnntcnt
             agencics, Tribal agencies, and nongovcrnmental entities that havc been authorized acccss to thc
             inlbrmation by statute or regulation and/or as describcd in the applicable Routine Uses idcntilicd in the
             System of Rccords Notice for USDA,./FSA-14, Applicant/Borrower. Providing the requcstcd inforntation is
             voluntary. However, failure to furnish the requested information may result in a denial lirr loans and loan
             guarantses, and scrvicing of loans and loan guarantees, The provisions of criminal and civil lraud. privacy.
             and other slatutes may be applicable to the information Provided

             According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a pcrson
             is not required to rcspond to, a collection ol information unless it displays a valid OMB control numbcr.
             The valid OMB control number for this inlormation collection is 0560-0237. The time rcquired to
             complete this information collection is cstimated to average 30 minutes per response, including the time
             for reviewing instructions, searching cxisting data sources, gathcring and maintaining the data needed. and
             co    lctin and reviewin the collection of information
]'he U.S. Department of Agricuhure (USDA) Proh ibils discrimination agaiost ils customers, emPloyees, and applicants for employmcnt on lhc
basis ofrace, color, nalional origin, age, disability, sex. gender identity, religion, reprisal, and where applicable, polilical beliefs. marilal slatus.
familial or parentat status, scxual orientation, or all or part ofan individual's income is derived from any pubhc assistance Program, or protected
geoeric inlormation in employment or in any progr am or activity conducted or funded by the Depanmenl. (Not all prohibited bnscs will apply to
rll programs and/or empk)ymcnl aclivities.) Person s wilh disabilities, who wish lo file a program complainl, rvrile to the address below'IARCET  or il you
require allernalive means ofcommunication for Program infonnalion (e g, Braille, large prinl. audiotape, etc ) pleasc conlaci tlsl)A s
Center al (202) 720-2600 (voice and IDD). Individuals who are deaf, hard of hearing, or have sPcech disabililies and wish to file either an EEO
or program complaint, pleasc contacl USDA through the Federal Relay Service at (800) 877-8139 or (800) 8a5-6136 (in Spanish)

lf rou Nish to file a Ci!il Righrs program complainr ol dis.riminalion, complete the USDA Program Discrimination Compl:rint Form. lound
oniine at http://*.ww.escr.uida.govlcomplaint_filinflcust.html, or at any USDA office, or call (866) 632-99921o requesr the form. Youmay
:rlso rvrite a leuer conraining all of the informalion requ€sted in lhe form. Send your compleled complaint form or letEr by mail lo U-S.
                                                                                                                                          (202)
Depanment of Agricullure,-Director, Office of Adjudicarion, l4OO lndependence Avenue, S.w., washington, D.C. 20250-9410' by far
f,90-;+,t2 or emait at program.itrtake@usda.gov. USDA is an eq'ral oPpo(unily provider and employer'
                                                                                                       FSA-2029 OK (08-13- l4) Pase 6 of 6



                                                                                       CONTINUED
       Case 5:20-cv-00207-PRW Document 1-2 Filed 03/09/20 Page 7 of 7
                      (                                     I



                                                          sooxZI4S pAsr650

                                    ''EXHIBIT A''

      The North Half of the Northeast Quarter (N% NE%) of Section ThirQ-hvo (32),
      Totnship Thirteen (13) North, Range Six (6) East ofthe Indian Nleridian, Lincoln
      Coun(r', Oklahoma.




Dx-                 1-t,-i5
J/,                 )-ts -tt
Case 5:20-cv-00207-PRW Document 1-3 Filed 03/09/20 Page 1 of 2




                                                           Exhibit 3-
                                                           Verification
Case 5:20-cv-00207-PRW Document 1-3 Filed 03/09/20 Page 2 of 2
                                    Case 5:20-cv-00207-PRW Document 1-4 Filed 03/09/20 Page 1 of 1
-6 5HY                                                           CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
UNITED STATES OF AMERICA                                                                                      Diann Lynn Wilson, et al.


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                         &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Lincoln
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                               7+(75$&72)/$1',192/9('
                                                                                                                   
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                                  $WWRUQH\V(If Known)
Sarah Greenwalt McMurray
Assistant United States Attorney, OBA #31566
210 W. Park Ave, Suite 400
Oklahoma City, OK 73102
405-553-8700 405-553-8885-FAX


II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                    u  )HGHUDO4XHVWLRQ                                                                      PTF           DEF                                          PTF      DEF
        3ODLQWLII                               (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                          RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                    u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                               (Indicate Citizenship of Parties in Item III)                                                                RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                      &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                      )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                                 TORTS                                 FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                       PERSONAL INJURY             PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                         u $LUSODQH                   u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                     u $LUSODQH3URGXFW                   3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\               u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW        u $VVDXOW/LEHO                    3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                         3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                   u )HGHUDO(PSOR\HUV¶                 3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\               u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                  u 0DULQH                             ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV             u 0DULQH3URGXFW                     /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\                 PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV          u 0RWRU9HKLFOH              u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV            u 0RWRU9HKLFOH              u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\        u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO                     3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                             ,QMXU\                   u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                       u 3HUVRQDO,QMXU\                  3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                              0HGLFDO0DOSUDFWLFH                                    u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ              u 2WKHU&LYLO5LJKWV           Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                    u 9RWLQJ                     u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW         u (PSOR\PHQW                 u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                  u +RXVLQJ                        6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV           u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\        u $PHUZ'LVDELOLWLHV     u 'HDWK3HQDOW\                    IMMIGRATION
                                              (PSOR\PHQW                 Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                       u $PHUZ'LVDELOLWLHV     u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                              2WKHU                    u &LYLO5LJKWV              $FWLRQV
                                       u (GXFDWLRQ                  u 3ULVRQ&RQGLWLRQ
                                                                        u &LYLO'HWDLQHH
                                                                             &RQGLWLRQVRI
                                                                             &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO               u  5HPRYHGIURP                   u      5HPDQGHGIURP            u  5HLQVWDWHGRU        u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ                 6WDWH&RXUW                             $SSHOODWH&RXUW              5HRSHQHG                  $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                                 (specify)
                                               &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                               28 U.S.C. § 1345
VI. CAUSE OF ACTION                            %ULHIGHVFULSWLRQRIFDXVH
                                               Foreclosure
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                                   DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                           284,979.86                                 JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                                 '2&.(7180%(5
'$7(                                                                       6,*1$785(2)$77251(<2)5(&25'
03/09/2020                                                                /s/ Sarah Greenwalt McMurray AUSA, OBA #31566
FOR OFFICE USE ONLY

    5(&(,37                      $02817                                      $33/<,1*,)3                                     -8'*(                            0$*-8'*(
